Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 9, 2000, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not capable of working.
Claimant was terminated from his teaching position on June 30, 1998 and thereafter applied for, and collected, unemployment insurance benefits for the period July 1,1998 to November 2, 1998. The Unemployment Insurance Appeal Board determined that claimant was ineligible to receive benefits on the basis that he was not capable of work effective July 13, 1998, due to restrictions from attention deficit hyperactivity disorder, and that his continued certification of eligibility amounted to a willful misrepresentation. The Board then charged claimant with overpayment of $4,356 in recoverable benefits and reduced his right to receive future benefits by 120 effective days.
The record contains substantial evidence to support the Board’s decision (see, Matter of Kaminski [Sweeney], 233 AD2d 737; Matter of Jackson [Hudacs], 206 AD2d 727). In exercising its fact-finding power, the Board was free to reject claimant’s argument that he believed he was capable of employment during the time frame at issue and, therefore, did not misrepresent his eligibility (see, Matter of Kumpan [Hudacs], 201 AD2d 818).
We have reviewed claimant’s remaining contentions, including his assertion that he was deprived of a fair hearing, and find them to be without merit.
Cardona, P. J., Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.